DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I & Id, Claims 1-5, 10, and 25-33 in the reply filed on 10/31/2022 is acknowledged.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the phrase “the extension stop and the plunge depth stop includes a pin” is not found in the specification and the extension stop is not disclosed with having a pin.  The only pin recited in the specification is for the depth stop 274 that includes a pin 290.  




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/429663.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a power tool assembly comprising: a hand-held power tool; a dust collector coupled to and supported by the hand-held power tool, further comprising a battery pack configured to power both the hand-held power tool and the motor of the dust collector and first and second power tool battery packs, each of which is interchangeably coupled with the hand-held power tool and the dust collector for separately powering the hand-held power tool and the dust collector, respectively.
Claims 1-5, 10, and 25-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-77 of U.S. Patent No. US 10695880 B2, Claims 1-59 of U.S. Patent No. US 9776296 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed to a hand-held power tool; a dust collector removably coupled to the power tool, the dust collector including a housing, a telescoping suction pipe coupled to the housing, an electric motor positioned in the housing, a suction fan driven by the electric motor and operable to generate a vacuum in the suction pipe, a dust container coupled to the housing and positioned upstream of the suction fan, and first and second power tool battery packs each of which is interchangeably coupled with the power tool and the dust collector for separately powering the power tool and the dust collector for concurrent operation of the power tool and the dust collector.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sever et al. (US 20120112689 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Sever et al. (US 20120112689 A1) in view of Di Nicolantonio et al. (US 20060272123 A1) and further in view of Byles (US 20050000052 A1).
Regarding claim 10, Sever et al. discloses a hand-held power tool (21); a dust collector (1d) removably coupled to the power tool (capable of being “removably coupled” absent any particular structural coupling mechanism); and first and second power tool battery packs (7) each of which is interchangeably coupled with the power tool and the dust collector for separately powering the power tool and the dust collector, respectively ([0042-0043], fig. 5).
In the alternative, if it can be argued that Sever et al. fails to disclose the dust collector is removably coupled to the power tool-
Di Nicolantonio et al. teaches a dust collector (22/50) removably coupled to a power tool (12) via contacting guide device (18)/cuff (46) with telescoping rod (48) with depth stop (44, [0028-0033, 0037], figs. 1-3).
Byles teaches a dust collector (1/13) removably coupled to a power tool (15) to the chuck (16) via gasket flange (3/3a/3b [0009-0016], figs. 1-5).
Given the teachings of Sever et al. to have a dust collector share batteries with a power tool, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the dust collector to be removably coupled to the power tool to catch dust/debris during drilling and/or cleaning purposes as taught by Di Nicolantonio et al. and Byles.

Claim(s) 10 and 25-33 is/are rejected under 35 U.S.C. 103 as obvious over Grossman (US 20040251041 A1) in view of Ota et al. (US 20110197389 A1) and further in view of Sever et al. (US 20120112689 A1)
Regarding claim 10, Grossman discloses a hand-held power tool (figs. 1-2); a dust collector (40) removably coupled to the power tool ([0033], figs. 4-7); and a battery pack (4) which is interchangeably coupled with the power tool and the dust collector for separately powering the power tool and the dust collector, respectively ([0029-0043], fig. 5).
Grossman fails to disclose having two batteries - first and second power tool battery packs each of which is interchangeably coupled with the power tool and the dust collector for separately powering the power tool and the dust collector, respectively.
Ota et al. teaches having first and second power tool battery packs (10) each of which is interchangeably coupled with a power tool (50) and a dust collector/blower/vacuum (70/100, [0010], figs. 1-15) for separately powering the power tool and the dust collector/blower/vacuum, respectively and teaches combining batteries of different voltages, interchanging batteries of different voltages to power tools (50/70/100) requiring differing voltage via using voltage level-shifters/controllers ([0036-0059, 0064, 0069, 0087-0088, 0092], figs. 1-15).
Sever et al. also teaches a hand-held power tool (21); a dust collector (1d) removably coupled to the power tool (capable of being “removably coupled” absent any particular structural coupling mechanism); and first and second power tool battery packs (7) each of which is interchangeably coupled with the power tool and the dust collector for separately powering the power tool and the dust collector, respectively ([0042-0043], fig. 5).
Given the teachings of Grossman to have a dust collector share a battery with a power tool, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the battery to include a first and second power tool battery packs each of which is interchangeably coupled with the power tool and the dust collector for separately powering the power tool and the dust collector, respectively to have longer run time, back up battery supply as taught by Ota et al. and Sever et al.
Regarding claim 25, Grossman discloses the dust collector (40) further includes a housing (50), a telescoping suction pipe (36) coupled to the housing, an electric motor (49) positioned in the housing, a suction fan driven by the electric motor (49, [0034]) and operable to generate a vacuum in the suction pipe [0034-0038, 0043], a dust container (filter housing 46 [0034, 0043]) coupled to the housing and positioned upstream of the suction fan, and at least one of an extension stop (42 or 44) adjustably coupled along the length of the suction pipe to limit an extent to which the suction pipe telescopes from the housing, or a plunge depth stop (42 or 44) adjustably coupled along the length of the suction pipe to limit an extent to which the suction pipe telescopes into the housing (pair of stops 42/44, [0033, 0042-0043], figs. 4-6).
Regarding claim 26, Grossman discloses the suction pipe (36) includes a rail (sides of 36 which 42 slides along) along which the extension stop or the plunge depth stop are movable ([0033, 0042], figs. 4-6).
Regarding claim 27, Grossman shows the suction pipe includes a detent plate (ratchet/rack shown figs. 4-6 that 42 moves along) including spaced detents (teeth/notches) along a length of the detent plate that is coupled to the rail (ratchet/rack shown figs. 4-6 that 42 moves along).
Regarding claims 28-30, Grossman shows each of the extension stop and the plunge depth stop includes a pin (42/44) that is selectively engageable with one of the detents (ratchet rack) to lock the extension stop and the plunge depth stop to the detent plate (pair of stops 42/44, [0033, 0042], figs. 4-6) and the extension stop and the plunge depth stop includes an actuator (42/44 have finger engaging actuators), and wherein the pin in each of the extension stop and the plunge depth stop is biased toward an engaged position with the detent plate in a released position of the actuator wherein the pin in each of the extension stop and the plunge depth stop is moved toward a disengaged position from the detent plate in response to the actuator being moved to a depressed position, permitting the extension stop or the plunge depth stop to be repositioned along the rail (position adjusted via 42/44 which bias/lock in desired adjustment position and receiving portion (38) has a biasing spring ([0033, 0042], figs. 4-6 – note extension stop pin creates confusion since the extension stop pin is not found in the specification.)
Regarding claims 31, Grossman discloses the housing includes an aperture (38) in which the actuator (44) of the extension stop is received ([0033], figs. 4-6).
Regarding claim 32, Grossman discloses the housing includes a stop surface at least partially defining a notch within the housing (end at 38 and/or 44), and wherein the plunge depth stop is engageable with the stop surface to limit an extent to which the suction pipe telescopes into the housing (pair of stops 42/44, [0033, 0042-0043], figs. 4-6).
Regarding claim 33, Grossman discloses the suction pipe (36) is telescopically movable relative to the housing from an extended position to a retracted position in response to being depressed against a workpiece (pair of stops 42/44, [0033, 0042-0043], figs. 4-6).


Potential Allowable Subject Matter
Claims 1-5 would be allowable if the Double Patenting Rejection is overcome via filing Terminal Disclaimer(s).
Reasons for Potential Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or render obvious a hand-held power tool comprising all the structural and functional limitations and further comprising a dust collector removably coupled to the power tool, the dust collector including a telescoping suction pipe, a suction fan driven by the electric motor of the power tool and operable to generate a vacuum in the suction pipe, a dust container coupled to the housing of the power tool and positioned upstream of the suction fan, and at least one of an extension stop adjustably coupled along the length of the suction pipe to limit an extent to which the suction pipe telescopes from the housing, or a plunge depth stop adjustably coupled along the length of the suction pipe to limit an extent to which the suction pipe telescopes into the housing, wherein the suction pipe includes a rail along which the extension stop or the plunge depth stop are movable, wherein the suction pipe includes a detent plate including spaced detents along a length of the detent plate that is coupled to the rail, wherein each of the extension stop and the plunge depth stop includes a detent member that is selectively engageable with one of the detents to lock the extension stop and the plunge depth stop to the detent plate, and wherein each of the extension stop and the plunge depth stop includes an actuator, and wherein the detent member in each of the extension stop and the plunge depth stop is biased toward an engaged position with the detent plate in a released position of the actuator; and first and second power tool battery packs each of which is interchangeably coupled with the power tool and the dust collector for separately powering the power tool and the dust collector, respectively.  Though Grossman teaches a clamping member/telescoping member advances and retracts, it would not be obvious to modify the telescoping member with an extension stop adjustably coupled along the length of the suction pipe to limit an extent to which the suction pipe telescopes from the housing, or a plunge depth stop adjustably coupled along the length of the suction pipe to limit an extent to which the suction pipe telescopes into the housing, wherein the suction pipe includes a rail along which the extension stop or the plunge depth stop are movable, wherein the suction pipe includes a detent plate including spaced detents along a length of the detent plate that is coupled to the rail, wherein each of the extension stop and the plunge depth stop includes a detent member that is selectively engageable with one of the detents to lock the extension stop and the plunge depth stop to the detent plate, and wherein each of the extension stop and the plunge depth stop includes an actuator, and wherein the detent member in each of the extension stop and the plunge depth stop is biased toward an engaged position with the detent plate in a released position of the actuator to function with a two cable system along with first and second power tool battery packs each of which is interchangeably coupled with the power tool and the dust collector for separately powering the power tool and the dust collector.  Having the telescoping suction pipe locked in desired position to get into areas requiring different lengths along with first and second power tool battery packs each of which is interchangeably coupled with the power tool and the dust collector for separately powering the power tool and the dust collector makes the power tool both a versatile power tool with more power for the vacuum and the power tool. 
While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). There is no teaching, suggestion, or motivation found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art to combine or modify the teachings of the prior art to produce the claimed invention, and thus obviousness would not be proper. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See references cited, form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT F LONG/Primary Examiner, Art Unit 3731